Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, 18-19 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dykes et al (2015/0050070).
Per claims 1-2, Dykes et al shows a tower, comprising: an outer structure (13) comprising a lower end configured to be anchored to the ground, and an opposite upper end; an inner structure (t1, t2) positioned within the outer structure and connected to the outer structure, the inner structure comprising a lower end configured to be anchored to the ground and an opposite upper end; and a mast(par 4) movable within the inner structure between a lowered position and a raised position, wherein the mast is configured to support electronic equipment, wherein the mast is configured to support one or more of the following: a cellular antenna array, a remote radio unit (RRU) array, a microwave antenna, imaging equipment, an acoustic sensor, a tectonic or motion sensor, a thermal sensor, a chemical sensor, a nuclear sensor, and wherein at least a portion of the mast extends through the upper end of the inner structure and the upper end of the outer structure when the mast is in the raised position.
Per claims 3-7, Dykes figures 4-5 further shows the inner structure comprises a plurality of spaced, parallel guide rails, each guide rail having opposite upper and lower end portions, each guide rail comprising: an upper latch movably secured to the guide rail upper portion and a lower latch movably secured to the guide rail lower end portion, wherein the upper latch and the lower latch are movable between open and closed positions, wherein the upper latch is configured to support the mast when the mast is in the raised position; a latch actuator operably associated with the upper latch and the lower latch, wherein the latch actuator is configured to move the upper latch and the lower latch between the open and closed positions; and a mast support saddle configured to support the mast when the mast is in the lowered position, wherein the latch actuator is configured to move the upper latch and the lower latch between the open and closed positions in tandem, wherein each guide rail further comprises a docking clamp movably secured to the guide rail upper end portion, wherein the docking clamp is configured to restrain the mast when the mast is in the raised position, wherein the mast comprises a plurality of docking arms extending outward therefrom, wherein each docking arm is movably connected to a respective guide rail and is movable along the guide rail as the mast is moved between the lowered position and the raised position, and wherein each guide rail docking clamp is configured to move and engage a respective docking arm when the mast is in the raised position, wherein each docking arm comprises a trolley (42, 50, 46, 60) in rolling engagement with a respective guide rail.
	Per claims 9-10, 18-19, Dykes et al (figures 4-5) further shows the mast comprises a plurality of guide arms extending outward therefrom, wherein each guide arm is movably connected to a respective guide rail and is movable along the guide rail as the mast is moved between the lowered position and the raised position, wherein each guide arm comprises a trolley in rolling engagement with a respective guide rail.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes.
Dykes shows all the claimed limitations except for a counterweight movably secured to a lower portion of the mast, wherein a position of the counterweight relative to the mast is  adjustable so as to maintain the mast plumb as the mast is raised and lowered, wherein the counterweight is movable radially relative to the mast and/or movable about an axis of the mast
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dykes to show a counterweight movably secured to a lower portion of the mast, wherein a position of the counterweight relative to the mast is  adjustable so as to maintain the mast plumb as the mast is raised and lowered, wherein the counterweight is movable radially relative to the mast and/or movable about an axis of the mast since it lowers the force needed for the lifting device to lift the extendable mast and is well known in the art; and the fact that using counterweight to assist lifting heavy weight is readily demonstrated by applications in garage door opener, cranes etc….
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes in view of Henderson (4231200).
Dykes shows all the claimed limitations except for the inner structure upper end comprising a pulley wheel rotatably mounted thereto, and further comprising a lifting cable attached at one end to the mast, wherein the lifting cable is threaded over and rides on the pulley wheel, and wherein the lifting cable is configured to be windably received at an opposite end on a spool of a winch system.
Henderson figure 7 shows the extended mast having upper and lower ends of masts connected to a pulley wheel rotatably mounted thereto, and further comprising a lifting cable (66, 62) attached at one end to the mast, wherein the lifting cable is threaded over and rides on the pulley wheel, and wherein the lifting cable is configured to be windably received at an opposite end on a spool of a winch (134) system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dykes to show the extended mast having upper and lower ends of masts connected to a pulley wheel rotatably mounted thereto, and further comprising a lifting cable (66, 62) attached at one end to the mast, wherein the lifting cable is threaded over and rides on the pulley wheel, and wherein the lifting cable is configured to be windably received at an opposite end on a spool of a winch (134) system as taught by Henderson in order to allow easy extending and retracting of the masts when desired. 
Claims 15-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes in view of Henderson (4231200).
Dykes shows all the claimed limitations except for at least one member extending from the outer structure that is configured to be connected to an external structure, wherein the at least one member comprises a breakable element, wherein the outer structure is configured to be electrically grounded to the external structure, wherein the external structure includes one of an electrical power transmission tower, an electrical power distribution tower, and an electrical substation structure.
Henderson figures 4,11 shows at least one member (58,60) extending from the outer structure that is configured to be connected to an external structure, wherein the at least one member comprises a breakable element, wherein the outer structure is configured to be electrically grounded to the external structure, wherein the external structure includes one of an electrical power transmission tower, an electrical power distribution tower, and an electrical substation structure (figure 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dykes to show at least one member (58,60) extending from the outer structure that is configured to be connected to an external structure, wherein the at least one member comprises a breakable element, wherein the outer structure is configured to be electrically grounded to the external structure, wherein the external structure includes one of an electrical power transmission tower, an electrical power distribution tower, and an electrical substation structure as taught by Henderson in order to strongly anchor the masts to its connecting power station.
Allowable Subject Matter
Claims 8, 11, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art does not provide sufficient motivation to modify Dykes et al to show the outer structure further comprises at least one cross-arm and at least one insulator suspended from the cross-arm that is configured to support one or more electrical power transmission lines in combination with other claimed limitations.
Per claims 8, 11, prior art does not provide sufficient motivation to modify Dykes et al to show each guide rail is an I-beam, and wherein each trolley comprises two pairs of wheels, the wheels of each pair straddling opposing sides of the I-beam in combination with other claimed limitations.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different extendable/retractable towers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

5/7/2022